THIS AMENDING AGREEMENT made and dated for reference the 5th day of December,
2008.

BETWEEN:

SUNERGY INC., a company having an address at 8711 E. Paraiso Dr., Scottsdale, AZ
 85255

(the “Purchaser”)

AND:

GENERAL METALS CORPORATION, a company having an address at 615 Sierra Rose
Drive, Suite 1, Reno, NV 89511

( “Vendor”)

WHEREAS:

A.

Pursuant to a Mining Acquisition Agreement among the parties hereto dated for
reference October 31, 2008, (the "Agreement"), the Vendor agreed to sell to the
Purchaser  an undivided one hundred percent (100%) interest in the Property, on
the terms and conditions set forth therein;

B.

Capitalized terms used herein shall have the same meanings as contained in the
Agreement; and

C.

The parties wish to amend certain provisions of the Agreement.

NOW THEREFORE THIS AMENDING AGREEMENT WITNESSETH that in consideration of these
premises and for other good and valuable consideration, the receipt and
sufficiency of which is also hereby acknowledged by each of the parties hereto,
the parties hereto hereby agree as follows:

1.

Section 3.2 of the Agreement is deleted in its entirety and is replaced with the
following:

3.2

The consideration payable by the Purchaser to the Vendor pursuant to this
Agreement shall be for the aggregate consideration of $1,000,000 consisting of
the following:

(a)

$500,000, which shall be payable as follows:

(i)

$12,500 which is to be provided within 5 days of the Effective Date (paid),

(ii)

$37,500 or the cash equivalent acceptable to the Vendor which is to be provided
by December 31, 2008,

(iii)

$200,000 which is to be provided by December 31, 2008, and





--------------------------------------------------------------------------------

(iv)

and the balance of $250,000 which is to be provided by April 30, 2009; and

(b)

2,000,000 restricted Shares of common stock of the Purchaser, issued at a deemed
value of $0.25 per Share, to be issued within five days of the execution of this
amending agreement.

2.

In all other respects the terms and conditions of the Agreement shall continue
in full force and effect.

3.

Each of the parties hereto agrees to do and/or execute all such further and
other acts, deeds, things, devices, documents and assurances as may be required
in order to carry out the true intent and meaning of this Amending Agreement.

4.

This Amending Agreement shall enure to the benefit of and be binding upon the
parties hereto and each of their successors and permitted assigns, as the case
may be.

5.

This Amending Agreement may be executed in any number of counterparts and any
party hereto may execute any counterpart, each of which when executed and
delivered will be deemed to be an original and all of which counterparts taken
together will be deemed to be one and the same instrument.  The execution of
this Amending Agreement will not become effective until all counterparts hereof
have been executed by all of the parties hereto.

6.

Each of the parties hereto will be entitled to rely upon delivery by facsimile
of executed copies of this Amending Agreement, and such facsimile copies will be
effective to create a valid and binding agreement among the parties hereto in
accordance with the terms and conditions of this Amending Agreement.

IN WITNESS WHEREOF this Amending Agreement has been executed and delivered as of
the day and year first above written.

SUNERGY INC.




Per:

/s/ Joseph B. Guerrero

 

Authorized Signatory







GENERAL METALS CORPORATION




Per:

/s/ Stephen Parent

 

Authorized Signatory






